Citation Nr: 1641151	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-23 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date prior to March 10, 2008 for the grant of service connection for an acquired psychiatric disorder. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Navy from May 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran was afforded a Central Office Board Hearing in February 2014 before the undersigned Veterans Law Judge (VLJ).  However, a copy of the transcript cannot be located.  In February 2016, the Veteran testified at a videoconference Board hearing before the undersigned VLJ.  Therefore, the Board finds that the Veteran has been afforded an opportunity to present his case.  See 38 C.F.R. § 20.700.  A transcript of this hearing has been associated with the claims folder.  

The Veteran previously raised a claim for clear and unmistakable error (CUE) with the 1972 rating decision and later with the 2010 rating decision.  In an April 2015 Board decision, the Board remanded the matter of CUE in the September 1972 rating decision for the issuance of a Statement of the Case and directed that the matter be returned to the Board only if the Veteran submits a timely substantive appeal.  However, in an October 2015 correspondence and at the February 2016 Board hearing, the Veteran stated that he wished to withdraw his CUE claim regarding the September 1972 rating decision.  Therefore, that matter is not before the Board.  

The Veteran was represented by the Vietnam Veterans of America at the February 2016 Board hearing.  However, there was not a valid VA Form 21-22 Appointment of Veterans Service Organization of record.  The Board sent a letter to the Veteran requesting clarification of whether he wished to be represented.  In a July 2016 correspondence, the Veteran stated that he wished to represent himself.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.  The Veteran filed a claim for a psychological disorder that was received on May 26, 1972.  

2.  In an unappealed September 1972 rating decision, the RO denied service connection for a nervous condition.

3.  In an October 2010 rating decision, the RO granted service connection for a psychiatric condition, diagnosed as dysthymic disorder, based in part on additional service personnel records that existed at the time of the 1972 decision but were received after the 1972 decision.  

4.  Entitlement to service connection for a psychiatric condition arose prior to the May 26, 1972 claim.


CONCLUSION OF LAW

An effective date of May 26, 1972 is warranted for the award of service connection for a psychiatric condition.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156 (c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that entitlement to an earlier effective date, prior to March 10, 2008, can be granted.  Therefore, no further development is required as any deficiency has been rendered moot.



II.  Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date, prior to March 10, 2008, because relevant service personnel records which were available before the September 1972 rating decision but not associated with his claims folder until after the September 1972 rating decision were relied upon in the October 2010 rating decision which granted him service connection for a psychiatric condition. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400 (2015).  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello, supra.  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).
The effective date of an award of compensation benefits is the date after discharge if a relevant claim is received within one year from that date. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b).  Otherwise, the effective date is fixed by the facts found but cannot be earlier than the date of receipt of the relevant claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  The effective date is the later of the date of receipt of the relevant claim or the date entitlement arose, in other words.  Id.  This applies to original claims.  Id.  It also applies to claims reopened after final disallowance based on the receipt of new and material evidence.  38 C.F.R. §§ 3.400(q)-(r) ).

The Veteran initially filed a formal claim for a psychological disorder in a May 1972 VA Form 21-526.  The RO denied service connection for a nervous condition in a September 1972 rating decision.  The Veteran did not appeal this decision and the September 1972 rating decision became final.  38 C.F.R. §§ 3.104, 20.1103 (2015).

The Veteran filed similar claims thereafter and the most recent claim was in April 2008.  The October 2010 rating decision awarded service connection for a psychiatric disorder, based in part on a September 2010 VA examination report.  The September 2010 VA examiner noted the Veteran's service personnel records which indicated that the Veteran was court martialed and held in confinement for over 2 months and opined that the Veteran's confinement aggravated or exacerbated the Veteran's mental illness.  Thus, the examiner found that it was at least as likely as not that the Veteran's "dysthymia [was] a result of the exacerbation of his underlying personality disorder by the experiences he had while in the Navy."  

The service personnel records which the September 2010 VA examiner relied upon in the report existed at the time of the 1972 rating decision, but were not associated with the Veteran's claims folder until 2010.  Under 38 C.F.R. § 3.156 (c), at any time after the VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  If newly received service department record served in whole or part as the basis for the award of benefits, the effective date of the award will be the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156 (c)(3) (2015).  Here, there is evidence that the newly received personnel records served as a basis for the October 2010 grant of service connection for a psychiatric disorder.  The September 2010 VA examination report suggests that entitlement to service connection for a psychiatric disorder arose prior to May 1972 claim.  Because the date of claim is later than the date entitlement arose, the appropriate effective date is the date of claim.  38 C.F.R. § 3.156 (c).


ORDER

Entitlement to an effective date of May 26, 1972 for the award of service connection for a psychiatric disorder is granted. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


